439 F.2d 719
FONG CHOI YU, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 26615.
United States Court of Appeals, Ninth Circuit.
April 1, 1971.

Joseph S. Hertogs, of Jackson & Hertogs, San Francisco, Cal., for petitioner.
James L. Browning, Jr., U. S. Atty., David R. Urdan, Chief Asst. U. S. Atty., Stephen M. Suffin, Atty., I.N.S., San Francisco, Cal., John N. Mitchell, U. S. Atty. Gen., Washington, D. C., for respondent.
Before MERRILL, HUFSTEDLER, and KILKENNY, Circuit Judges.
PER CURIAM:


1
Petitioner seeks review of a decision of the Board of Immigration Appeals denying suspension of petitioner's deportation, pursuant to 8 U.S.C. § 1254(a) (1).


2
No abuse of discretion in denying suspension appears on the record. Proof of a petitioner's eligibility for suspension does not compel the granting of that relief. (United States ex rel. Hintopoulos v. Shaughnessy (1957) 353 U.S. 72, 77 S. Ct. 618, 1 L. Ed. 2d 652; MacKay v. McAlexander (9th Cir. 1959) 268 F.2d 35, 40.) That petitioner would suffer economic hardship from deportation is insufficient to require an exercise of the Board's discretion in petitioner's favor. (Llacer v. Immigration and Naturalization Service (9th Cir. 1968) 388 F.2d 681.)


3
The petition to review is denied, and the order of the Board is affirmed.